DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JONATHAN C. GART,
                             Appellant,

                                    v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY as indenture trustee
     for THE REGISTERED HOLDERS OF IMH ASSETS CORP.
    COLLATERALIZED ASSET-BACKED BONDS SERIES 2005-1,
                         Appellee.

                              No. 4D19-3947

                              [March 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE
15-014483.

  Jonathan Kline of Jonathan Kline, P.A., Weston, for appellant.

  Gillian D. Williston of Troutman Pepper Hamilton Sanders LLP, Virginia
Beach, Virginia, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.